Citation Nr: 0516911	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  01-02 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Propriety of severance of service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from August 1975 to August 
1978.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a decision by a hearing officer at the Milwaukee, 
Wisconsin, Regional Office (RO) in August 2000.  

The Board notes that a decision by an RO hearing officer in 
September 1998 granted the veteran's claim of entitlement to 
service connection for bilateral hearing loss.  In September 
1999, the RO notified the veteran that it was proposed to 
sever service connection for bilateral hearing loss.  The 
hearing officer's decision in August 2000 accomplished the 
severance of service connection for bilateral hearing loss.

FINDINGS OF FACT

1.  A physician who provided the only medical opinion linking 
post-service hearing loss to the veteran's service changed 
his opinion and found that any hearing loss which the veteran 
has is not of service origin.

2.  The accumulated medical and audiological evidence 
demonstrates clearly and unmistakably that the veteran does 
not have bilateral hearing loss related to his military 
service.


CONCLUSION OF LAW

Severance of service connection for bilateral hearing loss is 
proper.  38 C.F.R. § 3.105(d) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
However, the record in this case shows that the veteran 
received the notice of VA's proposal to sever service 
connection for bilateral hearing loss as required by law and 
regulation.  For that reason and because undisputed facts 
render the appellant ineligible for the benefit of service 
connection for bilateral hearing loss, the Board finds that 
the VCAA does not apply to this appeal.  See 38 C.F.R. 
§ 3.105(d) (2004); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Mason v. Principi, 16 Vet. App. 129 (2002); 
VAOPGCPREC 5-2004.

II. Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  

Service connection requires lay or medical evidence of 
incurrence or aggravation of a disease or injury in service, 
a medical diagnosis of a current disability, and medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  


Organic diseases of the nervous system, including 
sensorineural hearing loss, may be presumed to have been 
incurred in service when the disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999). 

Subject to the limitations contained in 38 C.F.R. § 3.114, 
pertaining to change of law or VA issue, and 38 C.F.R. 
§ 3.957, pertaining to service connection which has been in 
effect for a period of ten years or more, service connection 
will be severed only where evidence establishes that it is 
clearly and unmistakably erroneous (the burden of proof being 
upon the Government).  A change in diagnosis may be accepted 
as a basis for severance action if the examining physician or 
physicians or other proper medical authority certifies that, 
in the light of all accumulated evidence, the diagnosis on 
which service connection was predicated is clearly erroneous.  
38 C.F.R. § 3.105(d) (2004) (2004).  

III. Factual Background and Analysis

The veteran's service medical records show that he had 
exposure to loud noise and that in February 1978 otalgia of 
the left ear was diagnosed.  Audiometric testing during his 
active service showed diminished auditory acuity, and high-
frequency hearing loss was found at an examination for 
separation in July 1978.  However, the service medical 
records also show that service department audiologists 
reported that the veteran's in-service hearing loss was 
possibly of the functional or secondary-gain type.

In September 1998, a VA physician who is a specialist in ear 
diseases saw the veteran and without benefit of post-service 
audiological testing rendered a diagnosis of bilateral 
sensorineural hearing loss related only to ear infections in 
service (and not to noise exposure in service.)  At the VA 
audiological examination in September 1998 ordered by the ear 
specialist, the audiologist reported that the results of the 
testing of the veteran's hearing were inconsistent and 
suggestive of non-organic components.  

The grant of service connection for bilateral hearing loss in 
this case by a hearing officer decision in September 1998 was 
based on the opinion of the VA ear specialist in September 
1998 that the veteran had a current hearing loss disability 
which was related to an incident of his active service, ear 
infections.  However, in December 1998, this VA ear 
specialist determined after further review of the pertinent 
medical records and an additional audiological examination of 
the veteran that any hearing loss which the veteran had in 
December 1998 did not have onset during the veteran's active 
service but rather was of post-service origin.  In June 1999, 
a Board of two other VA physicians who are ear specialists 
reviewed the pertinent medical and audiological evidence in 
the claims file and found that there was no such evidence to 
support the grant of service connection for bilateral hearing 
loss.  Thus, with the only medical opinion linking the 
veteran's post-service hearing loss to his service having 
been withdrawn and additional medical opinions showing that 
the veteran's current hearing loss is not service-related, 
the Board finds, as the RO did, that the accumulated evidence 
demonstrates that the grant of service connection for 
bilateral hearing loss in this case was clearly and 
unmistakably erroneous, and so the severance of service 
connection was proper.  See 38 C.F.R. § 3.105(d) (2004); 
Caluza, supra.  Therefore, the Board concludes that the 
veteran's appeal on this issue must be denied.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 



ORDER

Severance of service connection for bilateral hearing loss 
having been proper, the appeal is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


